By the Court.
The order excepted to is not a final judgment. No trial was had in the court of common pleas. The proper order would have been that the defendant plead over; then, if he should be acquitted, he would have no occasion to prosecute his exceptions; if he should be convicted, his exceptions to this order, as well as to any subsequent rulings and instructions in the case, would be open to him, and he could then bring the case to this court. Rev. Sts. c. 82, §§ 12, 13.

Case remitted to court of common pleas.